[prsc_stockoptionagreemen001.jpg]
THE PROVIDENCE SERVICE CORPORATION NON-QUALIFIED STOCK OPTION To: [●] Date of
Grant: [●] You are hereby granted an option, effective as of the date hereof, to
purchase up to [●] shares of common stock, $.001 (“Common Stock”), of The
Providence Service Corporation, a Delaware corporation, (the “Company”) at the
price of $[●] per share, the closing price of the Common Stock on the Nasdaq
Global Select Market on the Date of Grant, pursuant to the terms and conditions
set forth below, and pursuant to the Company’s 2006 Long-Term Incentive Plan, as
amended in 2016 (the “Plan”) as modified herein. Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Plan. This
option shall terminate and is not exercisable after 11:59 p.m. eastern time on
[●] (the “Scheduled Expiration Date”), except as hereinafter provided. The
option granted hereunder shall be subject to vesting as follows: (a) If you
remain continuously Employed (as defined in the Plan) with the Company, its
Affiliate or successor through the applicable Vesting Date, your respective
options shall become vested on the Vesting Dates set forth in the Vesting
Schedule below and exercisable on or after such date prior to the Scheduled
Expiration Date. Vesting Schedule Vesting Dates Number of Options Vest [●] [●]
[●] [●] [●] [●] (b) If your option remains outstanding and unvested upon the
occurrence of a Change in Control Termination, such option shall become fully
vested upon the occurrence of such Change in Control Termination. As used
herein, “Change in Control Termination” means a termination of your Employment
by the Company or its successor without Cause within thirty (30) days prior or
one (1) year after the occurrence of a Change in Control. Notwithstanding
anything to the contrary contained in the Plan, upon any termination of your
Employment with the Company or its Affiliate (whether such termination be
voluntary or involuntary), (i) any portion of your option that has vested as of
such termination (including any portion that becomes vested in connection with a
Qualifying Termination or Change in Control Termination) will be exercisable for
ninety (90) days following such termination and (ii) any portion of your option
that has not vested as of such termination shall be immediately forfeited
without consideration therefor and without any further action on the part of any
person. “Qualifying Termination” means a termination of your Employment by the
Company or its Affiliate without Cause.



--------------------------------------------------------------------------------



 
[prsc_stockoptionagreemen002.jpg]
Notwithstanding anything to the contrary contained in the Plan, if your option
remains outstanding as of immediately prior to a Change in Control, the Company
shall take all actions necessary or appropriate to ensure that your option shall
be honored or assumed, or new rights substituted therefor by the acquiror of the
Company or its Affiliate in such Change in Control in the form of a cash- or
equity-based award (such honored, assumed or substituted option, an “Alternative
Award”) of substantially equivalent terms and conditions, as provided below, by
the entity for which you will be employed immediately following the Change in
Control (or the parent or a subsidiary of such entity); provided that any such
Alternative Award must provide that if your employment is terminated upon or
following such Change in Control other than for Cause following the Change in
Control, your rights under such Alternative Award shall become fully vested and
payable in accordance with its otherwise applicable terms. In furtherance of the
foregoing, any such Alternative Award granted to you must: (a) provide you with
rights and entitlements substantially equivalent to or better than the rights
and entitlements applicable under this option, including, but not limited to, an
identical or better vesting schedule and identical or better timing and methods
of exercise and payment (including all provisions applicable in respect of this
option that provide for accelerated vesting); (b) provide for settlement in cash
or, only if the acquiror then has publicly-traded securities, in publicly-traded
securities issued by the acquiror; and (c) have substantially equivalent
economic value to this option, as determined by the Compensation Committee of
the Board of Directors of the Company (the “Committee”) as constituted
immediately prior to the Change in Control. If, as of immediately following the
Change in Control, your option has not been honored, assumed, or substituted by
the acquiror of the Company or its Affiliate in such Change in Control with an
award meeting all of the requirements of an Alternative Award as set forth
above, your option shall either (i) if the per-share exercise price of your
option exceeds the value of a share of Common Stock as of the occurrence of such
Change in Control, as determined by the Committee, your option shall be
immediately and automatically cancelled without consideration therefor and
without any further action on the part of any person, or (ii) if the per-share
exercise price of your option is less than the value of a share of Common Stock,
as determined by the Committee, as of the occurrence of such Change in Control,
your option shall become fully and immediately vested and the Company shall pay
you, within thirty (30) days, an amount in cash equal to the value of a
corresponding number of shares of Common Stock less the aggregate exercise price
of your option, subject to such adjustments as the Committee may deem necessary
to reflect the value of your option. You may exercise your option granted
hereunder by giving written notice to the Secretary of the Company on forms
supplied by the Company at its then principal executive office, accompanied by
payment of the option price for the total number of shares you specify that you
wish to purchase. The payment may be in any of the following forms: (a) cash,
which may be evidenced by a check and includes cash received from a stock
brokerage firm in a so-called “cashless exercise”; (b) (unless prohibited by the
Administrator) certificates representing shares of Common Stock, which will be
valued by the Secretary of the Company at the fair market 2



--------------------------------------------------------------------------------



 
[prsc_stockoptionagreemen003.jpg]
value per share of the Common Stock (as determined in accordance with the Plan)
on the date of delivery of such certificates to the Company, accompanied by an
assignment of the stock to the Company; or (c) (unless prohibited by the
Administrator) any combination of cash and Common Stock valued as provided in
clause (b). Any transfer of stock in payment of the option price for the options
granted hereunder shall be in a form and substance satisfactory to the Secretary
of the Company, including guarantees of signature(s) and payment of all transfer
taxes if the Secretary deems such guarantees necessary or desirable.
Notwithstanding anything to the contrary contained in the Plan, if you die while
employed by the Company or a Company subsidiary corporation, your executor or
administrator, as the case may be, may, at any time after the date of your death
(but in no event later than the Scheduled Expiration Date), exercise the option
as to any shares which you had a vested right to purchase and did not purchase
during your lifetime. Your executor, administrator, guardian or custodian must
present proof of his or her authority satisfactory to the Company prior to being
allowed to exercise this option. After the date your Employment is terminated as
described in this paragraph, you may exercise this option only for the number of
shares then available for purchase under this option on the date your Employment
terminated. If you are employed by a Company subsidiary corporation, your
Employment shall be deemed to have terminated on the date your employer ceases
to be a Company subsidiary corporation, unless you are on that date transferred
to the Company or another Company subsidiary corporation. Your Employment shall
not be deemed to have terminated if you are transferred from the Company to a
Company or subsidiary, or vice versa, or from one Company subsidiary to another
Company subsidiary. In the event of any change in the outstanding shares of the
Common Stock of the Company by reason of a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, transfer of
assets, reorganization, conversion or what the Administrator deems in its sole
discretion to be similar circumstances, the number and kind of shares subject to
this option and the option price of such shares shall be appropriately adjusted
in a manner to be determined in the sole discretion of the Administrator, whose
decision shall be final, binding and conclusive in the absence of clear and
convincing evidence of bad faith. This option is not transferable otherwise than
by will or the laws of descent and distribution, and is exercisable during your
lifetime only by you, including, for this purpose, your legal guardian or
custodian in the event of Disability. Until the option price has been paid in
full pursuant to due exercise of this option and the purchased shares are
delivered to you, you do not have any rights as a shareholder of the Company.
The Company reserves the right not to deliver to you the shares purchased by
virtue of the exercise of this option during any period of time in which the
Company deems, in its sole discretion, that such delivery would violate a
federal, state, local or securities exchange rule, regulation or law.
Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time: (a) During any period of time in which the Company deems that
the exercisability of this option, the offer to sell the shares optioned
hereunder, or the sale thereof, may 3



--------------------------------------------------------------------------------



 
[prsc_stockoptionagreemen004.jpg]
violate a federal, state, local or foreign law, rule or regulation, or any
applicable securities exchange or listing rule or agreement, or may cause the
Company to be legally obligated to issue or sell more shares than the Company is
legally entitled to issue or sell; (b) Until you have paid or made suitable
arrangements to pay (which may include payment through the surrender of Common
Stock, unless prohibited by the Administrator) (i) all federal, state, local and
foreign tax withholding required by the Company in connection with the option
exercise and (ii) the employee’s portion of other federal, state, local and
foreign payroll and other taxes due in connection with the option exercise.
Further, nothing herein guarantees you employment for any specified period of
time. You recognize that, for instance, you may terminate your Employment or the
Company or any of its Affiliates may terminate your Employment prior to the date
on which your option becomes vested or exercisable. You understand and agree
that the existence of this option will not affect in any way the right or power
of the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or other stocks with preference ahead
of or convertible into, or otherwise affecting the common shares or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Any notice you
give to the Company must be in writing and either hand-delivered or mailed to
the office of the General Counsel of the Company. If mailed, it should be
addressed to the General Counsel of the Company at its then main headquarters.
Any notice given to you will be addressed to you at your address as reflected on
the personnel records of the Company. You and the Company may change the address
for notice by like notice to the other. Notice will be deemed to have been duly
delivered when hand-delivered or, if mailed, on the day such notice is
postmarked. Any dispute or disagreement between you and the Company with respect
to any portion of this option or its validity, construction, meaning,
performance or your rights hereunder shall be settled by arbitration, at a
location designated by the Company in accordance with the Commercial Arbitration
Rules of the American Arbitration Association or its successor, as amended from
time to time. However, prior to submission to arbitration you will attempt to
resolve any disputes or disagreements with the Company over this option amicably
and informally, in good faith, for a period not to exceed two weeks. Thereafter,
the dispute or disagreement will be submitted to arbitration. At any time prior
to a decision from the arbitrator(s) being rendered, you and the Company may
resolve the dispute by settlement. You and the Company shall equally share the
costs charged by the American Arbitration Association or its successor, but you
and the Company shall otherwise be solely responsible for your own respective
counsel fees and expenses. The decision of the arbitrator(s) shall be made in
writing, setting forth the award, the reasons for the decision and award and
shall be binding and 4



--------------------------------------------------------------------------------



 
[prsc_stockoptionagreemen005.jpg]
conclusive on you and the Company. Further, neither you nor the Company shall
appeal any such award. Judgment of a court of competent jurisdiction may be
entered upon the award and may be enforced as such in accordance with the
provisions of the award. This option shall be subject to the terms of the Plan
as modified herein, which terms are hereby incorporated herein by reference and
made a part hereof. In the event of any conflict between the terms of this
option and the terms of the Plan in effect on the date of this option, the terms
of this Agreement shall govern. This Agreement constitutes the entire
understanding between the Company and you with respect to the subject matter
hereof and no amendment, supplement or waiver of this Agreement, in whole or in
part, shall be binding upon the Company unless in writing and signed by an
authorized officer of the Company (other than you). This option and the
performances of the parties hereunder shall be construed in accordance with and
governed by the laws of the State of Delaware. 5



--------------------------------------------------------------------------------



 
[prsc_stockoptionagreemen006.jpg]
Please sign the copy of this option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its termination and
conditions. THE PROVIDENCE SERVICE CORPORATION By: R. Carter Pate Title: Interim
Chief Executive Officer ACKNOWLEDGEMENT I hereby acknowledge receipt of a copy
of the Plan. I hereby represent that I have read and understood the terms and
conditions of the Plan and of this option. I hereby signify my understanding of,
and my agreement with, the terms and conditions of the Plan and of this option.
I agree to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator concerning any questions arising under the
Plan with respect to this option. I accept this option in full satisfaction of
any previous written or verbal promise made to me by the Company or any of its
Affiliates with respect to option or stock grants. Date Signature of Optionee
Name:



--------------------------------------------------------------------------------



 